Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09.29.2021.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-24 and 30-37) in the reply filed on 09.29.2021 is acknowledged.	
Oath/Declaration

4.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 06.25.2019 is acknowledged. The Examiner takes the US Application date of 06.25.2019 into consideration. 
Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,713,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.
Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-24 and 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: detecting a presence of workers at a construction site, materials at the construction site, events and conditions occurring at the construction site;

Limitation 2: determining an arrival time, a departure time, an amount of time worked and worker class; 

Limitation 3: identifying a set of construction materials delivered to the construction site;

Limitation 4: detecting an installation action performed by a worker when installing the set of construction materials;

Limitation 5: detecting an insurance event;

Limitation 6: identifying a set of environmental conditions associated with the insurance event;

Limitation 7: associating the insurance event with the set of environmental conditions;

Limitation 8: creating an insurance record according to the insurance event, and transmitting the insurance record.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Detecting a presence of workers at a construction site, materials at the construction site, events and conditions occurring at the construction site; determining an arrival time, a departure time, an amount of time worked and worker class; identifying a set of construction materials delivered to the construction site; detecting an installation action performed by a worker when installing the set of construction materials; detecting an insurance event; identifying a set of environmental conditions associated with the insurance event; associating the insurance event with the set of environmental conditions; creating an insurance record according to the insurance event, and transmitting the insurance record (collecting information, analyzing collected information, Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Detecting a presence of workers at a construction site, materials at the construction site, events and conditions occurring at the construction site; determining an arrival time, a departure time, an amount of time worked and worker class; identifying a set of construction materials delivered to the construction site; detecting an installation action performed by a worker when installing the set of construction materials; detecting an insurance event; identifying a set of environmental conditions associated with the insurance event; associating the insurance event with the set of environmental conditions; creating an insurance record according to the insurance event, and transmitting the insurance record, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1 and 30, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computerized system for management of insurance risk and insurance events) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computerized system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 30, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “detecting, determining, identifying, associating, creating”, and etc. The dependent claims are considered to be part of the abstract idea above and per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.


Under Step 2B 
Dependent claims 2-23 and 31-37 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).



Allowable Subject Matter


10.	The cited claims 1-24 and 30-37 will not be considered for allowance until they have been amended to overcome the Alice 35 U.S.C. § 101 rejection above, and also a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone 

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687


































GA/Primary Examiner, Art Unit 3627